Citation Nr: 0837666	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of basic eligibility for 
nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from January 1959 to September 1961.  

The current appeal is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 administrative 
decision letter by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the veteran's claim for nonservice-
connected pension benefits.  

The veteran's claim of entitlement to nonservice-connected 
benefits was initially before the Board in February 2004, at 
which time, the Board issued a decision denying basic 
eligibility for nonservice-connected pension benefits.  

The veteran's Request for Reconsideration was denied in a 
November 2004 letter from the Board.  

The veteran thereafter appealed the Board's determination to 
the Court of Appeals for Veterans Claims (CAVC); however, his 
Notice of Appeal (NOA) was not timely, and the CAVC dismissed 
the appeal for lack of jurisdiction by Order dated April 
2005.  


FINDINGS OF FACT

1.  In a February 2004 decision, the Board denied basic 
eligibility for nonservice-connected pension benefits.  
Motion for Reconsideration was denied in November 2004; the 
veteran's NOA to the CAVC was not timely filed; and the 
February 2004 decision became final after the CAVC dismissed 
the appeal for lack of jurisdiction.  

2.  Evidence submitted since the Board's February 2004 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
Board's February 2004 decision and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005, and then followed up with 
subsequent post-adjudicatory notice letters in January 2007 
and August 2007.
The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

In addition, the notices complied with the specificity 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), by 
explaining the reasons for the denial of the veteran's 
previous claim before Board; and by indicating what new and 
material evidence would have to show to cure the prior 
evidentiary defect.  Specifically, the notices explained that 
the veteran's prior claim for nonservice-connected pension 
was denied because the veteran did not have service during a 
wartime period, and he did not serve in the Republic of 
Vietnam at any time prior to his discharge in September 1961.  
The notices further explained what type of evidence was 
considered new and material evidence.  

Thus, the appellant was aware of the basis for the denial of 
the underlying pension claim and was also aware that he 
needed to provide new and material evidence to reopen the 
previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Although the initial notification did not advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim of nonservice-connected pension 
is not reopened.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file, and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New & Material Evidence

In a February 2004 decision, the Board denied entitlement to 
nonservice-connected pension benefits because basic 
eligibility for such benefits had not been established.  The 
veteran was not legally entitled to nonservice-connected 
pension because his service records indicated that he did not 
service during a war-time period.  The February 2004 decision 
explained to the veteran that a pre-requisite to basic 
entitlement to nonservice-connected pension is that a veteran 
must have served at least 90 days during a period of war.  
The beginning and ending dates for periods of war are defined 
by regulations and include, in pertinent part, the following 
time periods:  

Korean Conflict	June 27, 1950 through January 31, 1955 
inclusive;

Vietnam Era		The period beginning on February 28, 
1961, and ending on May 7, 1975, inclusive, in the case of a 
veteran who served in the Republic of Vietnam during that 
period.  The period beginning on August 5, 1964 and ending on 
May 7, 1975, inclusive, in all other cases.  

See 38 C.F.R. § 3.2.

The February 2004 Board decision explained to the veteran 
that his period of active service, from January 1959 to 
September 1961 did not qualify as a "period of war" for 
purposes of pension eligibility because the veteran did not 
have service in the Republic of Vietnam.  

The Board denied the veteran's request for reconsideration of 
his claim in a decision/letter dated in November 2004.  

The veteran attempted to appeal the Board's February 2004 
decision to the CAVC; however, the CAVC issued an order in 
April 2005 dismissing the appeal for lack of jurisdiction 
because the veteran's NOA was not timely filed.  In light of 
the foregoing, the February 2004 Board decision became final.  

Although the veteran's argument is difficult to ascertain, it 
appears that the veteran is currently arguing that he is 
entitlement to nonservice-connected pension because his 
service dates fall within some "presumptive period" or that 
he should be considered to have "presumptively served in 
Vietnam" simply because he had active service during the 
period from February 1961 to September 1961.  

Other than the veteran's contentions, no additional evidence 
has been added to the record.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
evidence of record showed that the veteran did not have 
wartime service, and, although he had service between 
February 1961 and September 1961, such service was not in the 
Republic of Vietnam.  The Board's February 2004 decision is 
final.  38 U.S.C.A. § 7104.  

Since the prior final decision, no evidence, other than the 
veteran's contentions, has been added to the claims file.  
The additional evidence of record consists of duplicative 
statements by the veteran as to why he feels entitled to 
nonservice-connected pension.  Moreover, the veteran's 
argument that he is entitled to some "presumption" of 
wartime service is meritless.  The law is clear, and there is 
no "presumptive period" or "presumption" of service dates 
or locations.  Either a veteran served during a war time 
period as defined by regulation, or he did not.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It duplicates evidence previously of record.  
It does not have any bearing on whether the veteran served 
during a period of war to include service in Vietnam between 
February 1961 and September 1961.  
In sum, the veteran submitted irrelevant and duplicate 
evidence.  

Evidence submitted since the Board's February 2004 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the Board's February 
2004 decision; there is no doubt to be resolved; and 
reopening the claim is not warranted.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of eligibility for 
nonservice-connected pension benefits is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


